Case 3:11-cr-00701-AET Document 220 Filed 02/24/21 Page 1 of 4 PagelD: 3088

PROB [25
(12/20)
United States District Court
for
District of New Jersey
Request for Modifying the Conditions of Supervision
with Consent of the Offender
{Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Eliyahu Weinstein Cr.: 11-00701-001

PACTS #: 58893

Name of Sentencing Judicial Officer: THE HONORABLE ANNE E. THOMPSON
SENIOR UNITED STATES DISTRICT JUDGE

Date of Sentence: 08/10/2014

Original Offense: Count 1: Conspiracy to Commit Wire Fraud
Count 36: Monetary Transaction from Specified Unlawful Activity

Original Sentence: 264 months of imprisonment, 36 months of supervised release
$224,230,049 in Restitution, $200 Special Assessment Fee

Special Conditions: Financial Disclosure, Life Skills Counseling
Type of Supervision: Supervised Release Date Supervision Commenced: 01/20/2021

PETITIONING THE COURT

lv To modify the conditions of supervision as follows:

NEW DEBT RESTRICTIONS

You are prohibited from incurring any new credit charges, opening additionai lines of credit, or
incurring any new monetary loan, obligation, or debt, by whatever name known, without the
approval of the U.S. Probation Office. You must not encumber or liquidate interest in any assets
unless it is in direct service of the fine and/or restitution obligation or otherwise has the expressed
approval of the Court.

OCCUPATIONAL RESTRICTIONS

You must refrain from any type of employment, or potentially profitable business dealings, in
financial groups, investment firms, and/or financial products/instruments whose funds were
solicited from individuats recruited by yourself or individuals recruited and procured by your
associates, You must refrain from all commercial and/or personal real estate transactions which ,
would result in personal income or potential future earned income during supervised release, You
must refrain from employment, salaried or otherwise, as a consultant, adviser, investment
manager, or investor in any capacity involving any form of real estate transaction, equity
purchase, or initial public offering.

 
Case 3:11-cr-00701-AET Document 220 Filed 02/24/21 Page 2 of 4 PagelD: 3089

Prob {2B -- page 2
Eliyahu Weinstein

SELY-EMPLOYMENT/BUSINESS DISCLOSURE

You must cooperate with the U.S. Probation Office in the mvestigation and approval of any
position of self-employment, including any independent, entrepreneurial, or freelance
employment or business activity. If approved for selfemployment, you must provide the U.S.
Probation Office with full disclosure of your self-employment and other business records,
inchiding, but not limited to, ail of the records identified in the Probation Form 48F (Request for
Self-Employment Records}, or as otherwise requested by the U.S. Probation Office.

CAUSE

The offender has previously engaged in unlawful monetary transactions while under Pretrial release and
he has a significant history of financial fraud. Therefore, in an effort to deter further criminal behavior
while under supervised release, facilitate the collection of restitution, and ensure the funds used to satisfy
restitution are from legitimate and lawful means, the undersigned respectfully requests the addition of the
aforementioned special conditions.

Respectfully submitted,

SUSAN M, SMALLEY, Chief
U.S. Probation Officer

Matthew Kurzawa

By: MATTHEW KURZAWA
Senior U.S. Probation Officer

  

 

/mk
APPROVED:

ae 02/23/2021
DONALD L. MARTENZ, JR. Date

Supervising U.S. Probation Officer

 

THE COURT ORDERS:
ID The Modification of Conditions as Noted Above (as recommended by the Probation Office)

™ No Action
M™ Other

 

 

 

 

 
Case 3:11-cr-00701-AET Document 220 Filed 02/24/21 Page 3 of 4 PagelD: 3090

PROB 49
(4/19)

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF NEW JERSEY

Waiver of Hearing to Modify Conditions of Supervised Release

I have been advised and understand that ] am entitled by law to a hearing and assistance of
counsel before any unfavorable change may be made in my Conditions of Probation and Supervised
Release or my period of supervision being extended. By “assistance of counsel,” I understand that I have
the right to be represented at the hearing by counsel of my own choosing if I am able to retain counsel. I
also understand that I have the right to request the court to appoint counsel to represent me at such a
hearing at no cost to myself if 1 am not able to retain counsel of my own choosing.

I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also
agree to the following modification of my Conditions of Probation and Supervised Release or to the
proposed extension of my term of supervision:

M To modify the conditions of supervision as follows:

NEW DEBT RESTRICTIONS

You are prohibited from incurring any new credit charges, opening additional lines of credit, or
incurring any new monetary loan, obligation, or debt, by whatever name known, without the
approval of the U.S. Probation Office. You must not encumber or liquidate interest in any assets
unless it is in direct service of the fine and/or restitution obligation or otherwise has the expressed
approval of the Court.

OCCUPATIONAL RESTRICTIONS

As a further special condition of supervision, during the term of supervised release, you must
refrain from any type of employment or potentially profitable business dealings in financial
groups, investment firms or specific financial products/instruments whose funds were solicited
from individuals recruited by yourself or individuals recruited and procured by your associates.
You must refrain from all commercial and/or personal real estate transactions which would result
in personal income or potential future earned income during supervised release. You must refrain
from employment as a full or part-time paid consultant, adviser, investment manager, investor or
conduit for any type of real estate transaction or stock purchase.

 
Case 3:11-cr-00701-AET Document 220 Filed 02/24/21 Page 4 of 4 PagelD: 3091

Prob 49 Waiver of Hearing — page 2
Eliyahu Weinstein

SELF-EMPLOYMENT/BUSINESS DISCLOSURE

You must cooperate with the U.S. Probation Office in the investigation and approval of any
position of self-employment, including any independent, entrepreneurial, or freelance
employment or business activity. If approved for self-employment, you must provide the U.S,
Probation Office with full disclosure of your self-employment and other business records,
including, but not limited to, all of the records identified in the Probation Form 48F (Request for
Self-Employment Records), or as otherwise requested by the U.S, Probation Office.

    

  

Witness:

 

 
 

ervised Releasee
iyahu Weinstein

U.S. Probation Off}

 

 
